UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C., 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Exact Name of Registrant as Specified in its Charter State or Other Jurisdiction of Incorporation IRS Employer Identification Number 1-12609 PG&E Corporation California 94-3234914 1-2348 Pacific Gas and Electric Company California 94-0742640 Pacific Gas and Electric Company 77 Beale Street P.O. Box 770000 San Francisco, California 94177 PG&E Corporation 77 Beale Street P.O. Box 770000 San Francisco, California 94177 Address of principal executive offices, including zip code Pacific Gas and Electric Company (415) 973-7000 PG&E Corporation (415) 973-1000 Registrant's telephone number, including area code Indicate by check mark whether each registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) have been subject to such filing requirements for the past 90 days.[X] Yes[] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). PG&E Corporation: [X] Yes [] No Pacific Gas and Electric Company: [X] Yes [] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. PG&E Corporation: [X] Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company Pacific Gas and Electric Company: [] Large accelerated filer [] Accelerated filer [X] Non-accelerated filer [] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). PG&E Corporation: [] Yes [X] No Pacific Gas and Electric Company: [] Yes [X] No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common stock outstanding as of July 22, 2013: PG&E Corporation: Pacific Gas and Electric Company: PG&E CORPORATION AND PACIFIC GAS AND ELECTRIC COMPANY FORM 10-Q FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2013 TABLE OF CONTENTS PAGE GLOSSARY ii PART I. FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1 PG&E Corporation Condensed Consolidated Statements of Income 1 Condensed Consolidated Statements of Comprehensive Income 2 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Cash Flows 5 Pacific Gas and Electric Company Condensed Consolidated Statements of Income 6 Condensed Consolidated Statements of Comprehensive Income 7 Condensed Consolidated Balance Sheets 8 Condensed Consolidated Statements of Cash Flows 10 NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1: Organization and Basis of Presentation 11 NOTE 2: Significant Accounting Policies 12 NOTE 3: Regulatory Assets, Liabilities, and Balancing Accounts 14 NOTE 4: Debt 15 NOTE 5: Equity 15 NOTE 6: Earnings Per Share 16 NOTE 7: Derivatives 16 NOTE 8: Fair Value Measurements 18 NOTE 9: Resolution of Remaining Chapter 11 Disputed Claims 24 NOTE 10: Commitments and Contingencies 24 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIALCONDITION AND RESULTS OF OPERATIONS Overview 29 Cautionary language regarding forward-looking statements 30 Results of Operations 32 Liquidity and Financial Resources 36 Contractual Commitments 39 Natural Gas Matters 40 Regulatory Matters 43 Environmental Matters 45 Off-Balance Sheet Arrangements 45 Risk Management Activities 45 Critical Accounting Policies 45 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 46 ITEM 4. CONTROLS AND PROCEDURES 46 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 47 ITEM 1A. RISK FACTORS 48 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 48 ITEM 5. OTHER INFORMATION 48 ITEM 6. EXHIBITS 49 SIGNATURES 50 i GLOSSARY The following terms and abbreviations appearing in the text of this report have the meanings indicated below. 2012 Annual Report PG&E Corporation's and Pacific Gas and Electric Company's combined Annual Report on Form10-K for the year ended December 31, 2012 AFUDC allowance for funds used during construction ALJ administrative law judge ASU accounting standards update CAISO California Independent System Operator CARB California Air Resources Board CCSF City and County of San Francisco CPUC California Public Utilities Commission CRRs congestion revenue rights DRA Division of Ratepayer Advocates DTSC California Department of Toxic Substances Control EPA Environmental Protection Agency EPS earnings per common share FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission GAAP generally accepted accounting principles GHG greenhouse gas GRC general rate case GT&S gas transmission and storage IRS Internal Revenue Service NEIL Nuclear Electric Insurance Limited NRC Nuclear Regulatory Commission NTSB National Transportation Safety Board PSEP pipeline safety enhancement plan ROE return on equity SED Safety and Enforcement Division of the CPUC, formerly known as the Consumer Protection and Safety Division or the CPSD TO transmission owner TURN The Utility Reform Network Utility Pacific Gasand Electric Company VIE(s) variable interest entity(ies) ii PART I.FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS PG&E CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Six Months Ended June 30, June 30, (in millions, except per share amounts) Operating Revenues Electric $ Natural gas Total operating revenues Operating Expenses Cost of electricity Cost of natural gas Operating and maintenance Depreciation, amortization, and decommissioning Total operating expenses Operating Income Interest income 2 3 4 4 Interest expense ) Other income, net 24 32 52 58 Income Before Income Taxes Income tax provision 87 Net Income Preferred stock dividend requirement of subsidiary 4 4 7 7 Income Available for Common Shareholders $ Weighted Average Common Shares Outstanding, Basic Weighted Average Common Shares Outstanding, Diluted Net Earnings Per Common Share, Basic $ Net Earnings Per Common Share, Diluted $ Dividends Declared Per Common Share $ See accompanying Notes to the Condensed Consolidated Financial Statements. 1 PG&E CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three Months Ended Six Months Ended June 30, June 30, (in millions) Net Income $ Other Comprehensive Income, net of income tax Pension and other postretirement benefit plans Unrecognized prior service credit 6 6 12 12 Unrecognized net gain 17 19 34 40 Unrecognized net transition obligation - 4 - 8 Transfer to regulatory account ) Other investments 16 - 22 - Total other comprehensive income, net of income tax 20 8 30 18 Comprehensive Income Preferred stock dividend requirement of subsidiary 4 4 7 7 Comprehensive Income Attributable to Common Shareholders $ See accompanying Notes to the Condensed Consolidated Financial Statements. 2 PG&E CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) Balance At June 30, December 31, (in millions) ASSETS Current Assets Cash and cash equivalents $ $ Restricted cash Accounts receivable: Customers (net of allowance for doubtful accounts of $80 and $87 at respective dates) Accrued unbilled revenue Regulatory balancing accounts Other Regulatory assets Inventories: Gas stored underground and fuel oil Materials and supplies Income taxes receivable Other Total current assets Property, Plant, and Equipment Electric Gas Construction work in progress Other 1 1 Total property, plant, and equipment Accumulated depreciation ) ) Net property, plant, and equipment Other Noncurrent Assets Regulatory assets Nuclear decommissioning trusts Income taxes receivable Other Total other noncurrent assets TOTAL ASSETS $ $ See accompanying Notes to the Condensed Consolidated Financial Statements. 3 PG&E CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) Balance At June 30, December 31, (in millions, except share amounts) LIABILITIES AND EQUITY Current Liabilities Short-term borrowings $ $ Long-term debt, classified as current Accounts payable: Trade creditors Disputed claims and customer refunds Regulatory balancing accounts Other Interest payable Income taxes payable 17 6 Deferred income taxes - Other Total current liabilities Noncurrent Liabilities Long-term debt Regulatory liabilities Pension and other postretirement benefits Asset retirement obligations Deferred income taxes Other Total noncurrent liabilities Commitments and Contingencies (Note 10) Equity Shareholders' Equity Preferred stock - - Common stock, no par value, authorized 800,000,000 shares, 444,717,704 and 430,718,293 shares outstanding at respective dates Reinvested earnings Accumulated other comprehensive loss ) ) Total shareholders' equity Noncontrolling Interest - Preferred Stock of Subsidiary Total equity TOTAL LIABILITIES AND EQUITY $ $ See accompanying Notes to the Condensed Consolidated Financial Statements. 4 PG&E CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, (in millions) Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, amortization, and decommissioning Allowance for equity funds used during construction ) ) Deferred income taxes and tax credits, net Other Effect of changes in operating assets and liabilities: Accounts receivable ) 13 Inventories ) 5 Accounts payable 28 ) Income taxes receivable/payable ) Other current assets and liabilities ) 74 Regulatory assets, liabilities, and balancing accounts, net ) ) Other noncurrent assets and liabilities Net cash provided by operating activities Cash Flows from Investing Activities Capital expenditures ) ) Decrease (increase) in restricted cash 25 (1
